DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim set are directed to a device, method, and system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Therefore, the claim set is within at least one of the four statutory categories.
	Claims 1, 10, and 20 recite subject matter that are directed towards a mental process. Independent claims 1, 10, and 20 include limitations that recite an abstract idea of detecting and locating targets in the subject environment. 
	The examiner submits that the bolded limitations constitute “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind by visually locating specific targets in the environment and referencing the subject vehicle with the targets. For example, estimate a first set of relative positions of the corner in a first coordinate frame from the first sensor, the first set of relative positions corresponding one-to-one to a set of absolute positions of the at least one target; estimate a second set of relative positions of the corner in a second coordinate frame from the second sensor, the second set of relative positions corresponding one-to-one to the set of absolute positions; and estimate a rigid transformation between the first coordinate frame and the second coordinate frame based on the first set of relative positions and the second set of relative positions. In context of this claim encompasses a driver looking and colleting environment data to judge location/position of targets located in an environment.
	The claims do contain the additional elements of a first and second sensor, as well as a computer. However, the sensor calibration system, as claimed, is provided at such a high level of generality that is merely a processing component connected to multiple sensors of which information is fed and an output is received. While one of ordinary skill in the art can appreciate the complexities of such sensor systems, the current claims are absent of any detail and merely use sensors as an old and well-known tool to apply the abstract idea of itself.
	Claims 2-9 and 11-19 recite a device, method and system for gathering and estimating location information for environment targets. These claims when given broadest reasonable interpretation are merely directed towards a mental process through data gathering, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore, these additional elements are directed to an abstract idea and claims 2-5, 7-10, and 12-15 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al. U.S. 2012/0320190 (“Natroshvili”) in view of Han et al. U.S. Pub. No. 2020/0393560 (“Han”) and ROBERT et al. U.S. Pub. No. 2021/0295718 (“ROBERT”).
Regarding claim 1 as best understood, Natroshvili discloses an extrinsic-calibration system comprising:
at least one target, each target including three flat surfaces that are mutually nonparallel and a corner at which the three surfaces intersect; (see at least [FIG.2 ] AND [Fig. 6] #52 for plural pairs of image sensors: establish relative position and orientation of image sensors having overlapping FOVs)

    PNG
    media_image1.png
    186
    213
    media_image1.png
    Greyscale

Fig. 1: Corner point made up of flat surfaces
a first sensor spaced from the at least one target; a second sensor rigidly connected to the first sensor; and (see at least [Fig. 6] #53 establish relative position and orientation a first image sensor and second image sensor having non-overlapping FOVs)
a computer communicatively coupled to the first sensor and the second sensor; (see at least [¶ 0018] FIG. 9 is a block diagram of an example computer system 900 that may be a part of or coupled to an object (such as a vehicle), image sensors (such as cameras), calibration logic, or any other component of or related to an example vision system.)
wherein the computer is programmed to 
estimate a first set of relative positions of the corner in a first coordinate frame from the first sensor, (see at least [Fig. 6] #54 estimate positions and orientations of image sensors in vehicle reference frame)
estimate a second set of relative positions of the corner in a second coordinate frame from the second sensor, (see at least [Fig. 6] #54 estimate positions and orientations of image sensors in vehicle reference frame)
Natroshvili fails to disclose establishing the second set of relative positions to be the absolute positions. However, Han teaches the second set of relative positions corresponding one-to-one to the set of absolute positions; and (see at least [¶ 0060] That the to-be-verified location of each target object matches a positioning location of the target object means the following: A one-to-one corresponding positioning location can be identified for the to-be-verified location of each target object, and the to-be-verified location falls in an error range corresponding to the positioning location.) 
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Han teaches establishing the second set of relative positions to be the absolute positions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Han and allow for the establishing the second set of relative positions to be the absolute positions. Doing so allows for accurate targeting of the references in the sensor environment.
Furthermore, Natroshvili fails to disclose the system to estimate a rigid transformation between the frame and second coordinate frame based on relative and absolute positions. However, ROBERT teaches estimate a rigid transformation between the first coordinate frame and the second coordinate frame based on the first set of relative positions and the second set of relative positions (see at least [¶ 0104] The navigation state of the second carrier 2 typically comprises [¶ 0105] a rotation matrix R.sub.2 representing the attitude of the second carrier in the reference frame (rotation component of the rigid transformation which allows switching from coordinates of a point in the second frame to coordinates of the same carrier point in the reference frame), [¶ 0106] x.sub.2 a position vector representing the position of the second carrier in the reference frame (it is the translation component of the rigid transformation, which allows switching from coordinates of a point in the second frame to coordinates of the same carrier point in the reference frame).) 
Thus, Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through a on-board vehicle sensor. ROBERT teaches the system to estimate a rigid transformation between the frame and second coordinate frame based on relative and absolute positions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of ROBERT and allow for the estimating a rigid transformation between the frame and second coordinate frame based on relative and absolute positions. Doing so allows for the navigation system to detect the location of the sensor system position with reference to the targets in the environment. 

Regarding claim 10 as best understood, Natroshvili discloses a computer comprising a processor and a memory storing instructions executable by the processor to:
estimate a first set of relative positions of a corner of at least one target in a first coordinate frame from a first sensor, (see at least [FIG.2 ] AND [Fig. 6] #52 for plural pairs of image sensors: establish relative position and orientation of image sensors having overlapping FOVs) 

    PNG
    media_image1.png
    186
    213
    media_image1.png
    Greyscale

Fig. 1: Corner point made up of flat surfaces
each at least one target including three flat surfaces that are mutually nonparallel and the corner at which the three surfaces intersect, (see at least [Fig. 6] #52 for plural pairs of image sensors: establish relative position and orientation of image sensors having overlapping FOVs) 
estimate a second set of relative positions of the corner in a second coordinate frame from a second sensor, the second sensor rigidly connected to the first sensor, (see at least [Fig. 6] #54 estimate positions and orientations of image sensors in vehicle reference frame)
Natroshvili fails to disclose establishing the second set of relative positions to be the absolute positions. However, Han teaches 
the first set of relative positions corresponding one-to-one to a set of absolute positions of the at least one target; (see at least [¶ 0060] That the to-be-verified location of each target object matches a positioning location of the target object means the following: A one-to-one corresponding positioning location can be identified for the to-be-verified location of each target object, and the to-be-verified location falls in an error range corresponding to the positioning location.) 
the second set of relative positions corresponding one-to-one to the set of absolute positions; and (see at least [¶ 0060] That the to-be-verified location of each target object matches a positioning location of the target object means the following: A one-to-one corresponding positioning location can be identified for the to-be-verified location of each target object, and the to-be-verified location falls in an error range corresponding to the positioning location.) 
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Han teaches establishing the second set of relative positions to be the absolute positions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Han and allow for the establishing the second set of relative positions to be the absolute positions. Doing so allows for accurate targeting of the references in the sensor environment.
Furthermore, Natroshvili fails to disclose the system to estimate a rigid transformation between the frame and second coordinate frame based on relative and absolute positions. However, ROBERT teaches estimate a rigid transformation between the first coordinate frame and the second coordinate frame based on the first set of relative positions and the second set of relative positions (see at least [¶ 0104] The navigation state of the second carrier 2 typically comprises [¶ 0105] a rotation matrix R.sub.2 representing the attitude of the second carrier in the reference frame (rotation component of the rigid transformation which allows switching from coordinates of a point in the second frame to coordinates of the same carrier point in the reference frame), [¶ 0106] x.sub.2 a position vector representing the position of the second carrier in the reference frame (it is the translation component of the rigid transformation, which allows switching from coordinates of a point in the second frame to coordinates of the same carrier point in the reference frame).) 
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through a on-board vehicle sensor. ROBERT teaches the system to estimate a rigid transformation between the frame and second coordinate frame based on relative and absolute positions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of ROBERT and allow for the estimating a rigid transformation between the frame and second coordinate frame based on relative and absolute positions. Doing so allows for the navigation system to detect the location of the sensor system position with reference to the targets in the environment. 

Regarding claim 20 as best understood, Natroshvili discloses a method comprising:
providing at least one target, each target including three flat surfaces that are mutually nonparallel and a corner at which the three surfaces intersect; (see at least [FIG.2 ] AND [Fig. 6] #52 for plural pairs of image sensors: establish relative position and orientation of image sensors having overlapping FOVs) 

    PNG
    media_image1.png
    186
    213
    media_image1.png
    Greyscale

Fig. 1: Corner point made up of flat surfaces
providing a first sensor and a second sensor rigidly connected together; (see at least [Fig. 6] #53 establish relative position and orientation a first image sensor and second image sensor having non-overlapping FOVs)
estimating a first set of relative positions of the corner to the first sensor in a first coordinate frame based on data from the first sensor, (see at least [Fig. 6] #54 estimate positions and orientations of image sensors in vehicle reference frame)
estimating a second set of relative positions of the corner to the second sensor in a second coordinate frame based on data from the second sensor, (see at least [Fig. 6] #54 estimate positions and orientations of image sensors in vehicle reference frame)

Natroshvili fails to disclose establishing the second set of relative positions to be the absolute positions. However, Han teaches 
the first set of relative positions corresponding one-to- one to a set of absolute positions of the at least one target; (see at least [¶ 0060] That the to-be-verified location of each target object matches a positioning location of the target object means the following: A one-to-one corresponding positioning location can be identified for the to-be-verified location of each target object, and the to-be-verified location falls in an error range corresponding to the positioning location.) 
the second set of relative positions corresponding one-to-one to the set of absolute positions; and (see at least [¶ 0060] That the to-be-verified location of each target object matches a positioning location of the target object means the following: A one-to-one corresponding positioning location can be identified for the to-be-verified location of each target object, and the to-be-verified location falls in an error range corresponding to the positioning location.) 
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Han teaches establishing the second set of relative positions to be the absolute positions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Han and allow for the establishing the second set of relative positions to be the absolute positions. Doing so allows for accurate targeting of the references in the sensor environment.
Furthermore, Natroshvili fails to disclose the system to estimate a rigid transformation between the frame and second coordinate frame based on relative and absolute positions. However, ROBERT teaches estimating a rigid transformation between the first coordinate frame and the second coordinate frame based on the first set of relative positions and the second set of relative positions (see at least [¶ 0104] The navigation state of the second carrier 2 typically comprises [0105] a rotation matrix R.sub.2 representing the attitude of the second carrier in the reference frame (rotation component of the rigid transformation which allows switching from coordinates of a point in the second frame to coordinates of the same carrier point in the reference frame), [0106] x.sub.2 a position vector representing the position of the second carrier in the reference frame (it is the translation component of the rigid transformation, which allows switching from coordinates of a point in the second frame to coordinates of the same carrier point in the reference frame).) 
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through a on-board vehicle sensor. ROBERT teaches the system to estimate a rigid transformation between the frame and second coordinate frame based on relative and absolute positions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of ROBERT and allow for the estimating a rigid transformation between the frame and second coordinate frame based on relative and absolute positions. Doing so allows for the navigation system to detect the location of the sensor system position with reference to the targets in the environment. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han and ROBERT as applied to claims 1 and 10 above, and further in view of MOLCHANOV et al. U.S. Pub. No. 2017/0060254 (“MOLCHANOV”).
Regarding claim 2 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose the system for estimating the rigid transformation includes performing least squares optimization.
However, MOLCHANOV teaches the extrinsic-calibration system of claim 1, wherein estimating the rigid transformation includes performing least squares optimization (see at least [¶ 0066] The calibration can be based on a linear transformation (e.g., rotation and translation) existing between the (optical) imaging centers of the radar and depth sensors. In order to estimate this transformation, the 3D coordinates of the center of a moving spherical ball of radius (e.g., 3 cm) are concurrently observed with both sensors. The best-fit (e.g., minimum mean square error) transformation function between the 3D coordinates of the ball observed by the two sensors can be estimated using the linear least-squares optimization. With the help of the transformation function, the radar data is transformed to the depth camera's coordinate frame. This procedure successfully registers the depth and radar data.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. MOLCHANOV teaches the system for estimating the rigid transformation includes performing least squares optimization.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of MOLCHANOV for estimating the rigid transformation includes performing least squares optimization. Doing so allows for a statistical procedure to find the best fit for the set of position data points by minimizing the sum of the offsets or residuals of points.

Regarding claim 11 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose the system for estimating the rigid transformation includes performing least squares optimization.
However, MOLCHANOV teaches the computer of claim 10, wherein estimating the rigid transformation includes performing least squares optimization (see at least [¶ 0066] The calibration can be based on a linear transformation (e.g., rotation and translation) existing between the (optical) imaging centers of the radar and depth sensors. In order to estimate this transformation, the 3D coordinates of the center of a moving spherical ball of radius (e.g., 3 cm) are concurrently observed with both sensors. The best-fit (e.g., minimum mean square error) transformation function between the 3D coordinates of the ball observed by the two sensors can be estimated using the linear least-squares optimization. With the help of the transformation function, the radar data is transformed to the depth camera's coordinate frame. This procedure successfully registers the depth and radar data.) 
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. MOLCHANOV teaches the system for estimating the rigid transformation includes performing least squares optimization.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of MOLCHANOV for estimating the rigid transformation includes performing least squares optimization. Doing so allows for a statistical procedure to find the best fit for the set of position data points by minimizing the sum of the offsets or residuals of points.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han and ROBERT as applied to claims 1 and 10 above, and further in view of Venshtain et al. U.S. Pub. No. 2019/0215486 (“Venshtain”).
Regarding claim 3 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose the system for estimating the rigid transformation that minimizes an aggregation of errors from the difference between relative and absolute data sets.
However, Venshatain teaches the extrinsic-calibration system of claim 1, wherein
estimating the rigid transformation includes determining the rigid transformation that minimizes an aggregation of errors from, for each absolute position, (see at least [¶ 0271] The geometric transform enables a best fit mapping for translation/scaling and rotation. One exemplary best-fit mapping could include a minimum-mean squared error (MMSE) type mapping. Well-known techniques of solving such a system of equations may be used, such as minimum mean-squared error metrics, and the like. Such solutions may be based on reducing or minimizing a set of errors, or an aggregate error metric, based on how closely the transformed model feature points align to the landmark points.)
a difference between (a) the corresponding relative position from one of the first set or the second set and (b) application of the rigid transformation to the corresponding relative position from the other of the first set or the second set (see at least [¶ 0240] For each respective reference voxel, PSS 202 in at least one embodiment next computes the difference between (i) the reference distance (between the camera vantage point and the reference-voxel centroid) of that particular reference voxel and (ii) the actual distance (between the camera vantage point and the 3D-data point located within the bounds of) that particular reference voxel.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Venshatain teaches the system for estimating the rigid transformation that minimizes an aggregation of errors from the difference between relative and absolute data sets.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Venshatain for estimating the rigid transformation that minimizes an aggregation of errors from the difference between relative and absolute data sets. Doing so allows for a accurately estimating the rigid transformation utilizing a minimal error method.

Regarding claim 13 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose the system for estimating the rigid transformation that minimizes an aggregation of errors from the difference between relative and absolute data sets.
However, Venshatain teaches the computer of claim 10, wherein 
estimating the rigid transformation includes determining the rigid transformation that minimizes an aggregation of errors from, for each absolute position, (see at least [¶ 0271] The geometric transform enables a best fit mapping for translation/scaling and rotation. One exemplary best-fit mapping could include a minimum-mean squared error (MMSE) type mapping. Well-known techniques of solving such a system of equations may be used, such as minimum mean-squared error metrics, and the like. Such solutions may be based on reducing or minimizing a set of errors, or an aggregate error metric, based on how closely the transformed model feature points align to the landmark points.) 
a difference between (a) the corresponding relative position from one of the first set or the second set and (b) application of the rigid transformation to the corresponding relative position from the other of the first set or the second set (see at least [¶ 0240] For each respective reference voxel, PSS 202 in at least one embodiment next computes the difference between (i) the reference distance (between the camera vantage point and the reference-voxel centroid) of that particular reference voxel and (ii) the actual distance (between the camera vantage point and the 3D-data point located within the bounds of) that particular reference voxel.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Venshatain teaches the system for estimating the rigid transformation that minimizes an aggregation of errors from the difference between relative and absolute data sets.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Venshatain for estimating the rigid transformation that minimizes an aggregation of errors from the difference between relative and absolute data sets. Doing so allows for accurately estimating the rigid transformation utilizing a minimal error method.
 
Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han and ROBERT as applied to claims 1 and 10 above, and further in view of Vu et al. U.S. Pub. No. 2020/0326410 (“Vu”).
Regarding claim 4 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein each target includes a reflector at the corner.
However, Vu teaches the extrinsic-calibration system of claim 1, wherein each target includes a reflector at the corner (see at least [¶ 0017] Within substantially spherical portion 32 is a cutout portion 34, with cutout portion 34 accounting for approximately ⅛ of the overall volume of the calibration target 30. A trihedral reflector 35 is provided within the cutout portion 34, wherein the trihedral reflector 35 acts as a corner reflector capable of generating a strong radar echo for use in calibration of the radar sensor(s) 24. More specifically, the trihedral reflector 35 includes three electrically-conductive surfaces 36A, 36B, 36C mounted at a 90° angle relative to one another, allowing incoming electromagnetic waves from the radar sensor(s) 24 shown in FIG. 1 to be accurately backscattered in the direction from which they came.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Vu teaches wherein each target includes a reflector at the corner.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Vu wherein each target includes a reflector at the corner. Doing so allows for accurately estimating the sensor position with respect to a corner, such as a building in realistic vehicle environment.

Regarding claim 14 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein each target includes a reflector at the corner.
However, Vu teaches the computer of claim 10, wherein each target includes a reflector at the corner (see at least [¶ 0017] Within substantially spherical portion 32 is a cutout portion 34, with cutout portion 34 accounting for approximately ⅛ of the overall volume of the calibration target 30. A trihedral reflector 35 is provided within the cutout portion 34, wherein the trihedral reflector 35 acts as a corner reflector capable of generating a strong radar echo for use in calibration of the radar sensor(s) 24. More specifically, the trihedral reflector 35 includes three electrically-conductive surfaces 36A, 36B, 36C mounted at a 90° angle relative to one another, allowing incoming electromagnetic waves from the radar sensor(s) 24 shown in FIG. 1 to be accurately backscattered in the direction from which they came.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Vu teaches wherein each target includes a reflector at the corner.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Vu wherein each target includes a reflector at the corner. Doing so allows for accurately estimating the sensor position with respect to a corner, such as a building in realistic vehicle environment.

Regarding claim 15 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner.
However, Vu teaches the computer of claim 14, wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner (see at least [¶ 0017] A trihedral reflector 35 is provided within the cutout portion 34, wherein the trihedral reflector 35 acts as a corner reflector capable of generating a strong radar echo for use in calibration of the radar sensor(s) 24.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Vu teaches wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Vu wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner. Doing so allows for accurately estimating the sensor position with respect to a corner, such as a building in realistic vehicle environment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han, ROBERT, and MOLCHANOV as applied to claim 2 above, and further in view of Vu et al. U.S. Pub. No. 2020/0326410 (“Vu”).
Regarding claim 5 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner.
However, Vu teaches the extrinsic-calibration system of claim 2, wherein the reflector includes three reflector surfaces each mounted to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner (see at least [¶ 0017] A trihedral reflector 35 is provided within the cutout portion 34, wherein the trihedral reflector 35 acts as a corner reflector capable of generating a strong radar echo for use in calibration of the radar sensor(s) 24.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Vu teaches wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Vu wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner. Doing so allows for accurately estimating the sensor position with respect to a corner, such as a building in realistic vehicle environment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han, ROBERT, and  MOLCHANOV as applied to claim 2 above, and further in view of Wachter et al. U.S. Pub. No. 2020/0284887 (“Wachter”).
Regarding claim 6 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein the first sensor is a radar sensor.
However, Wachter teaches the extrinsic-calibration system of claim 2, wherein the first sensor is a radar sensor (see at least [¶ 0056] Sensor system 104 can include various types of sensors, such as Global Positioning System (GPS) 122, inertial measurement unit (IMU) 124, radar 126, laser rangefinder/LIDAR 128, camera 130, steering sensor 123, and throttle/brake sensor 125, among other possible sensors. In some embodiments, sensor system 104 may also include sensors configured to monitor internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature, brake wear).) 
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Wachter teaches wherein the first sensor is a radar sensor.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Wachter wherein the first sensor is a radar sensor. Doing so allows for environment detection using a RADAR system.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han and ROBERT as applied to claims 1 and 10 above, and further in view of Wachter et al. U.S. Pub. No. 2020/0284887 (“Wachter”).
Regarding claim 7 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein the three flat surfaces each include a checkerboard pattern.
However, Wachter teaches the extrinsic-calibration system of claim 1, wherein the three flat surfaces each include a checkerboard pattern (see at least [¶ 0086] For example, the camera can provide range information by using a structured light technique in which the vehicle 200 illuminates an object in the environment with a predetermined light pattern, such as a grid or checkerboard pattern and uses the camera to detect a reflection of the predetermined light pattern from environmental surroundings. Based on distortions in the reflected light pattern, the vehicle 200 can determine the distance to the points on the object.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Wachter teaches wherein the three flat surfaces each include a checkerboard pattern.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Wachter wherein the three flat surfaces each include a checkerboard pattern. Doing so allows for the identification of a flat surface and any geometric characteristics of the target body.

Regarding claim 17 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein the three flat surfaces each include a checkerboard pattern.
However, Wachter teaches the computer of claim 10, wherein the three flat surfaces each include a checkerboard pattern (see at least [¶ 0086] For example, the camera can provide range information by using a structured light technique in which the vehicle 200 illuminates an object in the environment with a predetermined light pattern, such as a grid or checkerboard pattern and uses the camera to detect a reflection of the predetermined light pattern from environmental surroundings. Based on distortions in the reflected light pattern, the vehicle 200 can determine the distance to the points on the object.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Wachter teaches wherein the three flat surfaces each include a checkerboard pattern.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Wachter wherein the three flat surfaces each include a checkerboard pattern. Doing so allows for the identification of a flat surface and any geometric characteristics of the target body.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han, ROBERT, and Wachter as applied to claims 7 and 17 above, and further in view of Natroshvili.
Regarding claim 8 as best understood, Natroshvili discloses the extrinsic-calibration system of claim 7, wherein estimating the second set of relative positions includes determining an intersection point of the three flat surfaces (see at least [Fig. 2] AND [¶ 0025] The position of an image sensor may refer to the position of a characteristic point of the image sensor. This point may be defined by point where an optical axis intersects an electro-optical sensor or lens, for example. Orientation of an image sensor may refer to an orientation of an image sensor coordinate system in space that may be quantified by three angles.)

    PNG
    media_image1.png
    186
    213
    media_image1.png
    Greyscale


Fig. 1: Corner point made up of flat surfaces

Regarding claim 9 as best understood, Natroshvili discloses the extrinsic-calibration system of claim 7, wherein the second sensor is one of a camera or a LIDAR sensor (see at least [¶ 0020] Image sensors (e.g., cameras with fisheye lenses) of the vision system are provided at different locations on or within a vehicle hosting the vision system.)

Regarding claim 18 as best understood, Natroshvili discloses the computer of claim 17, wherein estimating the second set of relative positions includes determining an intersection point of the three flat surfaces (see at least [FIG.2 ] AND [Fig. 6] #52 for plural pairs of image sensors: establish relative position and orientation of image sensors having overlapping FOVs) 

    PNG
    media_image1.png
    186
    213
    media_image1.png
    Greyscale

Fig. 1: Corner point made up of flat surfaces

Regarding claim 19 as best understood, Natroshvili discloses the computer of claim 17, wherein the second sensor is one of a camera or a LIDAR sensor (see at least [¶ 0020] Image sensors (e.g., cameras with fisheye lenses) of the vision system are provided at different locations on or within a vehicle hosting the vision system.)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han, ROBERT, and  MOLCHANOV as applied to claim 11 above, and further in view of Bonanni et al. U.S. Pub. No. 2020/0192368 (“Bonanni”).
Regarding claim 12 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein the least squares optimization is a nonlinear least squares optimization.
However, Bonanni teaches the computer of claim 11, wherein the least squares optimization is a nonlinear least squares optimization (see at least [¶ 0126] In an embodiment, the AV system 120 performs a nonlinear test squared error minimization algorithm to predict the arrangement of the subgraph nodes. Nonlinear test squared error minimization refers to a form of least squares analysis used to fit a set of m observations with a model that is non-linear in n unknown parameters (m>n). Performing nonlinear test squared error minimization typically involves approximating the model by a linear one and refining the parameters by successive iterations.)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Bonanni teaches wherein the least squares optimization is a nonlinear least squares optimization.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Bonanni wherein the least squares optimization is a nonlinear least squares optimization. Doing so allows for a statistical procedure to find the best fit for the set of position data points by minimizing the sum of the offsets or residuals of points.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili in view of Han, ROBERT, and Vu as applied to claim 14 above, and further in view of Wachter.
Regarding claim 16 as best understood, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Natroshvili fails to explicitly disclose wherein the first sensor is a radar sensor.
However, Wachter teaches computer of claim 14, wherein the first sensor is a radar sensor (see at least [¶ 0056] Sensor system 104 can include various types of sensors, such as Global Positioning System (GPS) 122, inertial measurement unit (IMU) 124, radar 126, laser rangefinder/LIDAR 128, camera 130, steering sensor 123, and throttle/brake sensor 125, among other possible sensors. In some embodiments, sensor system 104 may also include sensors configured to monitor internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature, brake wear).)
Thus, Natroshvili discloses a system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Vu teaches wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner.
Therefore, it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to have modified Natroshvili and incorporate the teachings of Vu wherein the reflector includes three reflector surfaces each parallel to a different one of the three flat surfaces, and the three reflector surfaces intersect at the corner. Doing so allows for accurately estimating the sensor position with respect to a corner, such as a building in realistic vehicle environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668